Citation Nr: 0019025	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  97-24 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
as a result of exposure to mustard gas in service. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel






INTRODUCTION

The veteran had active service from March 1942 to March 1946.  

The appeal arises from the May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, denying service connection for basal 
cell carcinoma as a result of exposure to mustard gas in 
service.
 
In September 1997 the claims folder was transferred to the RO 
in Togus, Maine, based on the veteran's change of his place 
of residence.  


FINDINGS OF FACT

1.  The veteran had full body exposure to mustard gas in 
service.  

2.  The veteran developed squamous cell carcinoma post 
service.


CONCLUSION OF LAW

The veteran developed squamous cell carcinoma as a result of 
full body exposure to mustard gas in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.316 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The RO contacted the National Personnel Records Center (NPRC) 
in September 1995 and requested all details on file regarding 
mustard gas exposure including dates, locations, units of 
assignment, field chamber experiments, and types of equipment 
used.  The only available records, which were then furnished 
to the RO were those of the veteran's duty assignments.  
These records show that the veteran's last duty assignment 
was at Terminal Island beginning on April 3, 1945.  They also 
show that Terminal Island was a Navy small craft training 
school ("SCTC").  The nature of the veteran's duties at 
that location were not specified.  Service personnel records 
show that the veteran received gas mask instruction and 
instruction in a gas chamber, as well as other training, 
between March 1942 and July 1942.  Service personnel records 
further show that the veteran completed a course of 
instruction at the Chemical Warfare School, San Diego, 
California, between April 23, 1945, and April 27, 1945.  The 
veteran was transferred to San Diego, California for this 
training from Terminal Island, California, and upon 
completion of the training on April 27, 1945, he was returned 
to Terminal Island.  

In a May 1997 notice of disagreement with the appealed 
decision, the veteran informed that he had numerous cancers 
removed from his skin over the past twenty years including 
squamous cell carcinomas.  He alleged these cancers were due 
to mustard gas exposure in service.  He stated that while 
stationed at the small craft training center (SCTC) on 
Terminal Island, California, he was an instructor at a 
chemical warfare training school at that facility.  He 
reported that while he was an instructor he handled vials of 
chemical warfare agents including mustard gas, and that while 
he was an instructor, vials would be exploded and he and 
troops would pass through the resulting gas cloud.  In an 
attachment to a June 1997 VA Form 9, the veteran added that 
while he was instructing troops in service, there were weekly 
outdoor demonstrations of gas mask efficacy involving 
detonating vials of mustard gas, phosgene gas, tear gas, 
smoke bombs, and combinations of these, with these 
detonations producing clouds of the various gases through 
which he would lead the troops to instill confidence in the 
equipment.  He informed that protective equipment other than 
the gas masks was not used.  He alleged, in effect, that 
these weekly full-body exposures to mustard gas over a six 
month period in service resulted in the squamous cell 
carcinomas which he developed post service. 

Post-service medical records include many surgical excisions 
of skin growths over the past approximate twenty years.  
These growths included papules and basal cell carcinomas, as 
determined by pathological examination.  One VA surgical 
pathology report, dated in July 1988, determined that a punch 
biopsy of skin from the left earlobe contained well-
differentiated squamous cell carcinoma.  In another VA 
surgical pathology report in January 1995, a nodular basal 
cell carcinoma removed from the right temple was found to 
have a focal collection of cells showing squamous 
differentiation; a question of basosquamous cell carcinoma 
was raised. 

Lists of participants in mustard gas chamber experiments held 
by the Compensation and Pension Service were checked in 
January 1999, but the veteran's name was not included among 
the list of volunteers for those experiments.  

The RO made several requests to the Department of the Navy in 
1999 for information regarding the veteran's participation in 
chemical weapons training in Terminal Island, California, but 
no evidence of such training involvement by the veteran was 
provided by the Department of the Navy.  

Analysis

Full-body exposure to mustard gas during active military 
service, together with the development of a chronic form of 
any of the following conditions manifested subsequent 
thereto, is sufficient to establish service connection for 
that condition: laryngitis, bronchitis, emphysema, asthma, or 
chronic obstructive pulmonary disease; conjunctivitis, 
keratitis, corneal opacities, scar formation, or the 
following cancers: Nasopharyngeal; laryngeal; lung (except 
mesothelioma); or squamous cell carcinoma of the skin; acute 
non-lymphocytic leukemia.  38 C.F.R. § 3.316 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in a claim of service connection based 
on exposure to vesicant agents, such as mustard gas, the 
initial burden of submitting a well-grounded claim is 
relaxed.  Under 38 C.F.R. § 3.316, a claimant is relieved of 
the burden of providing medical evidence of a nexus between 
current disability and the inservice exposure.  Rather, 
service connection is granted if the claimant has experienced 
(1) full-body exposure, (2) to the specified vesicant agent, 
(3) during active military service, and (4) has subsequently 
developed the specified conditions.  Pearlman v. West, 11 
Vet. App. 443 (1998).

Initially, the Board finds the veteran's claim well grounded 
pursuant to 38 U.S.C.A. § 5107(a) (West 1991) in that his 
claim is plausible.   Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This is based on the veteran's assertions of 
exposure to mustard gas in service, and on the veteran's 
having been diagnosed with squamous cell carcinoma post 
service.  

Once it has been determined that the claim is well grounded, 
the VA has a statutory duty to assist the veteran in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§  5107(a).  The Board is satisfied that the RO has made all 
reasonable efforts to obtain all available evidence pertinent 
to the claim and that proper appellate development, including 
appropriate notice to the veteran, has been made.  The Board 
therefore finds that the duty to assist has been met.

On the basis of post-service medical evidence including VA 
diagnoses of squamous cell carcinoma, the Board concludes 
that the veteran has had squamous cell carcinoma post 
service, and currently has identifiable residuals thereof 
(post surgical scarring).  

The veteran has alleged exposure to mustard gas while serving 
as a chemical weapons instructor at Terminal Island, 
California.  Service medical records reflect that the veteran 
was provided chemical weapons instruction in April 1945, and 
that this instruction was different from the general 
instruction received by the veteran in use of a gas mask, 
including in a gas chamber, because such general instruction 
was provided to the veteran in 1942.  Service medical records 
further reflect that Terminal Island was the veteran's last 
place of stationing, and that he remained there until March 
1946, with the exception of the days in April 1945 when he 
received chemical weapons training in San Diego California.  
Service personnel records also refect that Terminal Island 
was a training facility, specifically a small craft training 
school.  

The full nature and extent of military testing involving 
mustard gas during World War II is not known due to secrecy 
and inadequate documentation.  However, it is known that 
field tests involved the contamination of areas of land with 
sulfur mustard or Lewisite and subjects were then sent into 
the areas to test protective clothing.  Field tests were 
conducted by the Chemical Warfare School (CWS).  

The Board notes the following facts: the veteran completed 
Chemical Warfare School in April 1945; there is no 
explanation within the claims folder other than the veteran's 
reported role as a chemical warfare instructor, for the 
veteran's activities between April 1945 and March 1946 at the 
Terminal Island Navy training facility at the end of his 
period of service; and there is no basis within the record 
for regarding as implausible the veteran's report of his 
activities was a chemical warfare instructor at Terminal 
Island between April 1945 and March 1946.  On the basis of 
these facts, the Board finds that it is at least as likely as 
not that the veteran served as an instructor in chemical 
warfare at Terminal Island between April 1945 and March 1946 
and received full body exposure to mustard gas thereby.  The 
Board therefore finds that it is at least as likely as not 
that the veteran received full-body exposure to mustard gas 
in service.  Affording the veteran the benefit of doubt to be 
afforded claimants with well-grounded claims, and applying 
the presumption based on full-body mustard gas exposure, the 
Board finds that a grant of service connection for squamous 
cell carcinoma as a result of exposure to mustard gas is 
warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.316; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for squamous cell carcinoma as a result of 
mustard gas exposure in service is granted.  



		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

 

